[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


Amendment No. 3 to GLOBALFOUNDRIES-INTERMOLECULAR CDP Agreement dated 2011/06/01








Amendment No. 3
to the Collaborative Development Program Agreement
GLOBALFOUNDRIES and Intermolecular


WHEREAS GLOBALFOUNDRIES Inc., an exempted company incorporated under the laws of
the Cayman Islands, and having a registered address at PO Box 309, Ugland House,
Grand Cayman KY1-1104, Cayman Islands (hereinafter referred to as
"GLOBALFOUNDRIES" or “GF”) and INTERMOLECULAR, INC., a Delaware corporation
located at 3011 North First Street, San Jose, California 95134 (hereinafter
referred to as "Intermolecular" or “IM”) entered into a Collaborative
Development Program agreement with an effective date of June 1, 2011 (“CDP
Agreement”).


WHEREAS the CDP Agreement was subsequently amended with an effective date of
April 22, 2012 (“Amendment No. 1”).


WHEREAS the CDP Agreement was subsequently amended with an effective date of
July 1, 2013 (“Amendment No. 2”).


WHEREAS GLOBALFOUNDRIES and Intermolecular wish to modify the terms of the CDP
Agreement (as amended by Amendment No. 1 and Amendment No. 2) by this Amendment
No. 3 (this Amendment No. 3 hereinafter referred to as “Amendment”).


NOW THEREFORE, in consideration for good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, GLOBALFOUNDRIES and
Intermolecular agree to modify the terms of the CDP Agreement, as amended, as
follows.


1.
EFFECTIVE DATE

This Amendment shall be effective on the last date of the signatures of the
authorized representatives below (“Amendment Effective Date”).


2.
MODIFY SECTION 2.11

Section 2.11 of the CDP Agreement is deleted in its entirety and replaced with
the following:


2.11 Period of development activities in the Development Plan. The initial
period of all development activities in the Development Plan (“Initial Period”
or “CDP Term”) shall expire on January 31, 2014 (“Expiration Date”). GF and IM
agree in good faith to meet during Q4 CY2014 to discuss further opportunities
for collaboration.


Such expiration shall not impact termination of the Agreement which shall be
solely governed by Section 11 (“Termination”).
 
3.
MODIFY SECTION 6.1

Sections 6.1 of the CDP Agreement is deleted in its entirety and replaced with
the following:


6.1 CDP Service Fees. During the CDP Term, in consideration of services
rendered, IM shall invoice GF as follows:


(a)
Q2 CY2011: $[***] (pro-rated for Q2 CY2011)


    
Page 1 of 3
Confidential Information
Thursday, January 23, 2014

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


Amendment No. 3 to GLOBALFOUNDRIES-INTERMOLECULAR CDP Agreement dated 2011/06/01






(b)
Q3 CY2011: $[***]

(c)
Q4 CY2011: $[***]

(d)
For each quarter beginning Q1 CY2012 and ending Q2 CY2013: $[***]

(e)
For each quarter beginning Q3 CY2013 and ending Q4 CY2013: $[***]

(f)
For CDP services in CY2014 prior to the Expiration Date: $[***] 



With the exception of an invoice issued pursuant to 6.1(f), IM shall invoice GF
on the first day of each quarter. Invoices pursuant to 6.1(a), 6.1(b) and 6.1(c)
above shall be payable no sooner than [***] and no later than [***]. The invoice
pursuant to 6.1(f) above shall be payable no later than [***]. All other
invoices shall be paid no later than forty-five (45) days from the invoice date.
In addition to the amounts set forth above, GF agrees to provide or pay for
mutually agreed and pre-approved (by GF) out-of-pocket expenses including [***]
and [***], and other expenses to support the CDP Services. Prior to the
beginning of each Project, the Project Managers will estimate out-of-pocket
expenses, for each Project under the Development Plan, and establish a forecast
for the total out-of-pocket expense budget for such Project. Notwithstanding the
foregoing, beginning in the calendar year [***], GLOBALFOUNDRIES shall not be
responsible for payment of [***] of the first [***] of out-of-pocket expenses
incurred each calendar year during the remainder of the CDP Term.




4.
MODIFY SECTION 6.6

Section 6.6 of the CDP Agreement is deleted in its entirety and replaced with
the following:


6.6 Minimum Royalty Payments starting in [***]. Notwithstanding the foregoing
royalty calculations in Section 6.3, and beginning in [***], GF shall pay IM an
annual minimum of $[***] in exchange for the licenses granted by IM to GF and
GF’s Affiliates in Section 3.6. Quarterly minimum payments of $[***] shall be
due and payable by GF at the end of each calendar quarter beginning in the first
quarter of [***] and ending in the last quarter of [***]. The minimum royalty
payments for [***] shall be paid by GF in a one-time payment of $[***] to be
made no later than [***]. No minimum royalty payments shall be due thereafter.


5.
MODIFY SECTION 6.12

Section 6.12 of the CDP Agreement is deleted in its entirety and replaced with
the following:


6.12 Payments and Reporting on Royalties. The accounting periods under this
Agreement shall be on a calendar quarter basis ending on each March 31, June 30,
September 30, and December 31 of each year, with the first accounting period
ending on the end of the first such calendar quarter beginning in the first
quarter of [***]. Within [***] days after the end of each accounting period, GF
shall furnish to IM a written report, certified by a duly authorized officer of
GF stating the computed royalties due, if any, and the royalty payment due shall
accompany such written report. The written report shall set forth the number of
Project Products Commercialized, the associated Category in accordance with
Section 6.3., the associated revenues and such other information as may be
necessary to enable the calculation of royalties due under this Agreement. If no
computed royalties are due, the basis for such conclusion shall be set forth in
the written report and the minimum payment in accordance with Section 6.6 shall
accompany such report.



    
Page 2 of 3
Confidential Information
Thursday, January 23, 2014

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


Amendment No. 3 to GLOBALFOUNDRIES-INTERMOLECULAR CDP Agreement dated 2011/06/01






6.
MISCELLANEOUS

This Amendment shall be deemed to be incorporated into the CDP Agreement and
made a part thereof. All references to the CDP Agreement in any other document
shall be deemed to refer to the CDP Agreement as modified by this Amendment.
Except as modified by this Amendment, all of the terms and conditions of the CDP
Agreement shall remain in full force and effect. In the event that the terms of
this Amendment conflict with the terms of the CDP Agreement, the terms of this
Amendment shall control.
 
7.
EXECUTION

This Amendment may be executed in any number of counterpart originals, each of
which shall be deemed an original instrument for all purposes, but all of which
shall comprise one and the same instrument. This Amendment may be delivered by
electronic mail or facsimile, and a scanned version of this Amendment shall be
binding as an original.




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by
their duly authorized representatives:


GLOBALFOUNDRIES Inc.    Intermolecular, Inc.


Date:    31st January 2014                Date:     February 3, 2014


Name:    /s/ Ong Beng Choo                Name:    /s/ David E. Lazovsky


(Print)    Ong Beng Choo                    (Print)    David E. Lazovsky


Title:    Director, FP&A                    Title:    President and CEO









    
Page 3 of 3
Confidential Information
Thursday, January 23, 2014

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

